DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al, US Patent 8,963,251 (newly submitted).

The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 

Regarding claim 1, Lee teaches a device, comprising a semiconductor layer (first semiconductor material layer, portions of 210 below 615 and between 235); an oxide disposed over the semiconductor layer (semiconductor oxide layer, 615); a dielectric liner (dielectric feature, 235) disposed on sidewalls of the oxide and on sidewalls of the semiconductor layer; a semiconductor component (second semiconductor material layer, 410) disposed over the oxide, wherein the semiconductor layer and the semiconductor component have different material compositions (as recited in claims 2 and 3), wherein an upper surface of the dielectric liner is disposed below an upper surface of the semiconductor component; and a gate structure 716 at least partially wrapping around the semiconductor component (figure 8A).

Regarding claims 2 and 3, Lee teaches the semiconductor layer contains a first type of semiconductor element (Si); the semiconductor component contains a second type of semiconductor element (SiGe); and the oxide contains the first type of semiconductor element and the second type of semiconductor element (SiGeO, claims 

Regarding claim 4, Lee teaches  the semiconductor layer includes an upwardly protruding portion; and the oxide is disposed on the upwardly protruding portion (figure 8A).

Regarding claim 5, Lee teaches the dielectric liner includes silicon nitride, silicon oxynitride, or aluminum oxide (column 3, lines 37-42).

Regarding claims 7 and 8, Lee teaches a dielectric component disposed between the semiconductor layer and the gate structure, wherein the dielectric component is disposed on sidewalls of the dielectric liner (Note: column 3, lines 37-42 teaches that the filed trench may have multi-layered structures, which would include a thermal oxide liner, then filling the trench with dielectric material, which meets the limitation of the claim)..

Regarding claim 9, Lee teaches a bottom surface of the gate structure is disposed over a top surface of the oxide (figure 8A).

Regarding claim 10, Lee teaches the device is a part of a n-type FinFET (column 2, line 9).

Claim(s) 1-5, 7-16, and 21  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al, US Patent Application Publication 2014/0197456 (newly submitted).

The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Wang teaches a device, comprising a semiconductor layer 410, an oxide 815 disposed over the semiconductor layer, a dielectric liner 230 disposed on sidewalls of the oxide and on sidewalls of the semiconductor layer; a semiconductor component 420 disposed over the oxide, wherein the semiconductor layer (Si, [0019]) and the semiconductor component (SiGe or Ge, [0019]) have different material compositions, wherein an upper surface of the dielectric liner is disposed below 930 at least partially wrapping around the semiconductor component (figures 1-14).

Regarding claims 2 and 3, Wang teaches the semiconductor layer contains a first type of semiconductor element (Si) [0019]; the semiconductor component contains a second type of semiconductor element (SiGe) [0019]; and the oxide contains the first type of semiconductor element and the second type of semiconductor element (SiGeO, [0028]), wherein: the semiconductor layer contains silicon; the semiconductor component contains germanium; and the oxide contains silicon germanium oxide [0019 and 0028].

Regarding claim 4, Wang teaches  the semiconductor layer includes an upwardly protruding portion; and the oxide is disposed on the upwardly protruding portion (figures 12-14).

Regarding claim 5, Wang teaches the dielectric liner includes silicon nitride, silicon oxynitride, or aluminum oxide [0017].

Regarding claims 7 and 8, Wang teaches a dielectric component disposed between the semiconductor layer and the gate structure, wherein the dielectric component is disposed on sidewalls of the dielectric liner (Note: [0014] teaches that the filed trench may have multi-layered structures, which would include a thermal oxide 

Regarding claim 9, Wang teaches a bottom surface of the gate structure is disposed over a top surface of the oxide (figures 12-14).

Regarding claim 10, Wang teaches the device 315 is a part of a n-type FinFET [0034]. 

Regarding claim 11, Wang teaches a device, comprising a first semiconductor layer 210 that contains a first type of semiconductor material (Si, [0013]), a second semiconductor layer 410 disposed over the first semiconductor layer, wherein the second semiconductor layer contains the first type of semiconductor material and a second type of semiconductor material different from the first type of semiconductor material (SiGe, [0019]), a third semiconductor layer 420 disposed over the second semiconductor layer, wherein the third semiconductor layer contains the second type of semiconductor material (SiGe or Ge, [0019]); a dielectric liner 230 disposed on at least side surfaces of the second semiconductor layer; and a gate structure 930 at least partially wrapping around the third semiconductor layer; wherein: the second semiconductor layer is in direct contact with the first semiconductor layer; or the third semiconductor layer is in direct contact with the second semiconductor layer (figures 12-14).



Regarding claims 13 and 14, Wang teaches the first semiconductor layer includes an upwardly protruding portion; and the device further comprises: a dielectric liner 230 is further disposed on sidewalls of the upwardly protruding portion and on sidewalls of the second semiconductor layer but not on sidewalls of the third semiconductor layer, wherein the dielectric liner is disposed below a bottom surface of the third semiconductor layer and below a bottom surface of the gate structure (figures 12-14).

Regarding claims 15 and 16, Wang teaches a dielectric component 924 disposed between the first semiconductor layer and the gate structure, a bottommost surface of the gate structure is disposed over a top surface of the second semiconductor layer (figures 12-14).

Regarding claim 21, Wang teaches the first semiconductor layer is wider than the second semiconductor layer and the third semiconductor layer (figures 12-14).


Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al, US Patent Application Publication 2014/0197458 (newly submitted).

The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 11, Ching teaches a device, comprising a first semiconductor layer 220 that contains a first type of semiconductor material (Si, [0021]), a second semiconductor layer 822 disposed over the first semiconductor layer, wherein the second semiconductor layer contains the first type of semiconductor material and a second type of semiconductor material different from the first type of semiconductor material (SiGe, [0044]), a third semiconductor layer 824 disposed over the second SiGe, [0044]); a dielectric liner 815 disposed on at least side surfaces of the second semiconductor layer; and a gate structure 930 at least partially wrapping around the third semiconductor layer; wherein: the second semiconductor layer is in direct contact with the first semiconductor layer; or the third semiconductor layer is in direct contact with the second semiconductor layer (figure 13).

Regarding claim 17, Ching teaches is a part of a p-type FinFET [0019].


Allowable Subject Matter

The indicated allowability of claims 1 and 11 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) are as stated above.

Claims 18, 19, and 22 are allowed. The following is a statement of reasons for the indication of allowable subject matter: .

Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “…an n-type FinFET (NFET) that includes an oxide disposed over the first semiconductor layer; a first dielectric component disposed on sidewalls of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899